In an action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Richmond County (Mastro, J.), entered January 7, 1998, which granted the plaintiffs’ motion for partial summary judgment on the issue of liability and denied his cross motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
Upon the plaintiffs’ prima facie showing of entitlement to summary judgment as a matter of law on the issue of liability, it was incumbent upon the defendant to offer admissible evidence sufficient to raise a triable issue of fact (see, CPLR 3212 [b]; Derdiarian v Felix Constr. Corp., 51 NY2d 308, 315; see also, Zuckerman v City of New York, 49 NY2d 557, 562). Since the defendant’s sole submission in opposition to the plaintiffs’ motion and in support of her cross motion for summary judgment was an affirmation of her attorney, who had no personal knowledge of the facts, she failed to sustain that burden (see, Stainless, Inc. v Employers’ Fire Ins. Co., 69 AD2d 27, 31, affd, 49 NY2d 924). Copertino, J. P., Santucci, Goldstein and Luciano, JJ., concur.